Title: Measures in the War Department Which It May Be Expedient to Adopt, [December 1794]
From: Hamilton, Alexander
To: 



[Philadelphia, December, 1794]



  I
  To organize anew the Militia on a plan something like the following


  To be divided into five clases


  1
  Class consisting of all unmarried men from 18 to 25 except apprentices under 21 to Merchants Mechanics and Manufacturers and students under the same age in universities colleges & academies and of Divinity Law and Medecine.


  2
  Class consisting of all unmarried men from 25 to 40.


  3
  Class consisting of all married men from 18 to 25 excepted in the first class


  4
  Class consisting of all married men from 25 to 40.


  5
  Class consisting of all men above 40 and not exceeding 50.


Each Class to be formed into corps of Infantry Artillery Cavalry combined into legions to consist of four Regiments of Infantry one Regiment of horse & a batalion of Artillery. All who choose to enter into the Cavalry & provide themselves with horses arms & accoutrements to be at liberty to do it. Each class to be called out in succession as numbered, in whole or in part, liable to serve for a year. None of a higher number to be called out until all of any preceding lower number have been called out and served their tour.
In case of domestic insurrection no man able to serve shall be excused on any condition.
In case of foreign war any man may be excused paying 50/100 Dollars.
No militia (except those inhabiting frontier Counties) shall be obliged to serve against Indians, nor those inhabiting frontier Counties for more than   in one year.

Any man who shall refuse to serve his tour when required to be imprisoned during the term of service or compelled to labour at some public work, at the option of the Government.
Cases of exempts to be defined in the laws.
The respective classes to be liable to be called out for Inspection & exercise as follows:

  
    1st
    Class
    
    days in a year
  
  
    2
    Class
    
    days in a year
  
  
    3
    Class
    
    days in a year
  
  
    4
    Class
    
    days in a year
  
  
    5
    Class
    one
    day in a year
  

The Militia, when in service, to be subject to the same rules of Discipline and Government as the army of the UStates.
II   A Regiment to be raised consisting of commissioned officers and persons engaged as serjeants and with the pay of such; that is to say in their own corps they shall serve by rotation as serjeants corporals & privates but out of their regiment they shall only be employed as serjeants. All new Regiments which may be raised shall have their serjeants from this corps which shall have a fixed station & be carefully instructed in all the parts of Camp field & garrison service. It may be considered whether this idea may not be extended to artillery & cavalry. This corps to constitute the bones of an army in case of need.
III.   To establish a provisional or auxiliary army composed of four Regiments of Infantry 1 Regiment of Cavalry & 1 batalion of Artillery formed into a legion of two brigades each brigade commanded by a Brigadier & the Legion by a Major General.
This Legion to be raised by voluntary inlistment, according to a certain distribution, in the following parts of the UStates—in the part of Pensylvania & Virginia lying West of the Alleghany, the N Western & S Western Governments, Kentucke South Carolina & Georgia.
The considerations of inlistment to be a suit of Cloaths of the value of ten Dollars per annum & when in the field the same pay and allowance as other troops of the UStates. To be engaged for a term of  years, but except in case of Domestic Insurrection or Foreign Invasion not to be obliged to serve in the field more than  months in one year.

One brigade to be raised in the Western parts of Pensylvania & Virginia the N Western Territory & the State of Kentucke. The brigadier to be immediately charged with all the Military Affairs of the UStates in that scene. The other Brigade to be raised in the other part of the Country above described with the same immediate charge to its Brigadier of the military affairs of the UStates in that scene. The Major General to have the general Direction.
IV   The following miscellaneous objects to be aimed at
 I   The establishment of a system of trade with the Indians under the Agents of Govert.—a plan in detail for this purpose.
 II   The establishing it as a principle that every man in arms to attack or resist Indians except in some County under the actual jurisdiction of the laws shall be ipso facto liable to the rules for the Government of the army.
 III   The establishment of manufactories under public authority of Cannon Muskets & other arms Powder & Ball all articles of Cloathing except hats & shoes.
☞ The organization of the army to be revised, it is presumed to be susceptible of one more perfect.
